Citation Nr: 0701101	
Decision Date: 01/12/07    Archive Date: 01/24/07

DOCKET NO.  05-05 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for bilateral flat 
feet.

4.  Entitlement to service connection for bilateral leg pain.

5.  Entitlement to service connection for a sleep disorder.

6.  Entitlement to service connection for residuals of a head 
injury.

7.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).




ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1963 to July 
1967.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO) in Philadelphia, Pennsylvania.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

In his February 2005 substantive appeal, the veteran 
requested a video hearing.  In May 2006, the veteran was 
notified by letter that his hearing was to be held at the 
Cleveland RO on June 28, 2006.  A report of contact dated 
June 16, 2006, indicates that the veteran informed VA that he 
was in the process of moving to Portland, Oregon, and would 
therefore like to reschedule a hearing at the Portland 
facility.  On his June 26, 2006, video hearing response form, 
the veteran checked the option "I wish to withdraw my 
request for a personal or video hearing before a member of 
the Board of Veterans Appeals and have my appeal considered 
on the record."  At the bottom of this form, however, are 
handwritten notes stating that the veteran had moved to the 
Portland area, needed time for more evidence, and needed to 
change his hearing location to a later date.  The Board 
believes these documents constitute a request to transfer 
jurisdiction of his claim to the Portland RO and to schedule 
a hearing in Portland.  To accord the veteran due process, he 
should be scheduled for an appropriate Board hearing.  See 38 
C.F.R. § 20.700 (2006).  

Accordingly, the case is REMANDED for the following action:
	
The veteran should be scheduled for a 
hearing at the RO in Portland, Oregon, 
before a Veterans Law Judge, in 
accordance with applicable law.  A copy 
of the notice scheduling the hearing 
should be placed in the claims folder.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action unless otherwise 
notified.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
J. A. MARKEY
        Acting Veterans Law Judge, Board of Veterans' 
Appeals 

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


